PD-0429-1
         FILED IN                                                        COURT OF CRIMINAL APPEAL
COURT OF CRIMINAL APPEALS                                                                AUSTIN, TEXA
                                                                        Transmitted 8/13/2015 4:54:39 Pr
                                                                           Accepted 8/14/2015 8:01:29 Af
       August 14, 2015
                                                                                          ABEL ACOST
                                                                                                CLER
   ABELACOSTA, CLERK                  NO. PD-0429-15


                         TRIAL Court Case No. 2012-DCR-867-I


    FRANCISCO DURAN JR                          §    IN THE COURT OF
                                                §
    VS.                                         §    CRIMINAL APPEALS
                                                §
    STATE OF TEXAS                              §    OF TEXAS



                           MOTION TO EXTEND TIME TO
                              FILE APPELLANT'S BRIEF


    TO THE HONORABLE JUDGES OF SAID COURT:


          Now comes Francisco Duran Jr., Appellant in the above styled and

    numbered cause, and moves for an extension of time of 45 days to file Appellant's

    Brief, and for good cause shows the following:

          1.     On the 1st Day of July 2015, this Honorable Court granted Appellant's

    pro se petition for discretionary review.

          2.     Appellant's Brief was due on July 31,2015.

          3.     Since Appellant filed his petition for discretionary review pro se, this

    Court ordered the trial court to hold a hearing to determine whether Appellant is

    represented by counsel. If not, the trial court was ordered to determine whether

    Appellant qualifies for and desires appointed counsel. This Court further ordered

    the trial court to appoint counsel if, in fact, Appellant qualifies for appointed

    counsel and desires counsel.
         4.    On July 30, 2015, the trial court held a hearing and determined that

Appellant is indigent, that he desired counsel, and appointed Joseph Moreno to

represent Appellant before this Court in regard to PDR No. PD-00429-15.

         5.    Counsel has not had sufficient time to review Appellant's petition for

discretionary review so that he can properly prepare Appellant's Brief.

         6.    Counsel hereby requests an extension of time to file Appellant's Brief.

         7.    On August 13, 2015 Appellant's Counsel conferred with Assistant

District Attorney Rene Gonzalez and he is not opposed to Appellant's request for

continuance.


         8.    Defendant is currently incarcerated.

         WHEREFORE,         PREMISES CONSIDERED,              appellant respectfully

requests an extension of 45 days, i.e. until September 14, 2015, to file Appellant's

Brief.


                                         Respectfully submitted,

                                         JOSEPH MORENO




                                         By:/s/ Joseph Moreno
                                            JOSEPH MORENO
                                            State Bar No. 24048676
                                            23409 El Paso Drive
                                            Harlingen, TX 78552
                                            j_moreno_02@yahoo.com
                                            Attorney for Francisco Duran
                       CERTIFICATE OF SERVICE


     This is to certify that on August 13, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Cameron County, 964 E. Harrison Street, Brownsville, TX 78520, by E-mail to

rgonzalezl@co.cameron.tx.us.



                                   Isi Joseph Moreno
                                   JOSEPH MORENO